Opinion issued December 8, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00489-CV
                            ———————————
         IN THE INTEREST OF A.K.L. AND S.A.A.P., CHILDREN



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2009-01360J


                          MEMORANDUM OPINION

      The trial court terminated the parental rights of L.M.L.P. to her two children,

A.K.L. and S.A.A.P. In three issues, L.M.L.P. argues that the evidence was legally

and factually insufficient to support the trial court’s findings supporting

termination of her parental rights pursuant to Texas Family Code subsections

161.001(b)(1)(N) and (O) and 161.001(b)(2). We affirm.
                                       Background

      A.K.L. and S.A.A.P. are the children of L.M.L.P. (“Mother”) and V.E.P.

(“Father”).1 A.K.L. is a girl who was born in August 2000, and S.A.A.P. is a boy

who was born in December 2006. In July 2008, the Texas Department of Family

and Protective Services (“DFPS”) received a referral of sexual abuse of A.K.L. A

neighbor had called the Houston Police Department to report that, through a gap in

the fence, they had observed the perpetrator “dry humping” A.K.L. Both A.K.L.

and the perpetrator were clothed. The neighbor made a six minute videotape of the

incident. Mother watched the incident for five minutes before intervening to stop

the behavior. She “stated that she watched so long because she was waiting to see

if the perpetrator was going to pull his penis out.”

      DFPS indicated that Mother refused psychiatric treatment for her “mental

issues,” which had been diagnosed as including bipolar disorder and an unspecified

learning disorder. DFPS noted that Mother’s “mental illness and refusal to get

professional mental assistance for herself as well as her daughter, increases risk” to

the children and that Mother’s “mental illness led to physical neglect of the

children.” DFPS averred that Mother did not work and the children “suffer various

forms of neglect while in their mother’s care.” The DFPS caseworker averred that

Mother “places the children at considerable risk due to the absence of household


1
      Father is not a party to this appeal.
                                              2
routine, misuse of family resources, parental role and boundary problems and

refusal to seek appropriate mental health care for the children and herself.” The

caseworker averred that Mother and Father both lacked parenting skills needed to

meet the special needs of their children and that neither parent “display[ed] a

concern regarding their children’s special needs” or “place[d] the children’s basic

needs as a necessity.”

      DFPS also noted Mother’s previous history of referrals that DFPS

determined there was reason to believe. These included five referrals for incidents

of physical neglect of both A.K.L. and S.A.A.P. beginning in January 2007, when

S.A.A.P. was hospitalized due to rapid and substantial weight loss, and ending in

July 2007, when Mother was referred due to concerns of sexual abuse of A.K.L.,

who had “been acting out sexually at school” and “been experiencing psychosis.”

      Psychological assessments determined that the children should not return to

their parents’ care until Mother sought further psychiatric assessment, followed

any recommendations from that assessment, and sought individual and family

counseling. The assessment determined that Mother would “always require

supervision because of her intellectual limitations.” DFPS also determined that

A.K.L. had ADHD and an unspecific learning disorder and that she had problems

with her behavior and her performance at school. DFPS observed that S.A.A.P.,

who was a toddler at the time, was “often strapped in his high chair, even when he


                                         3
was not eating.” The DFPS caseworker averred that Mother “reported that she has

to put him in the high chair so that he does not get into everything or mess up the

home as she cleaned.” S.A.A.P. was “not very verbal” and “did not communicate

with anyone.” The DFPS caseworker reported that S.A.A.P. “was never clean

during the day while in [Mother’s] care.”

      DFPS created a family service plan at that time, but Mother failed to meet its

requirements. Among other problems, Mother failed to dress appropriately for

meetings with the DFPS caseworker or other people involved with the children and

failed to maintain a hazard-free home. The DFPS caseworker observed Mother

leaving S.A.A.P. unsupervised near a bathtub full of water and that “there was

laundry piled almost waist high, dirty dishes were piled in the kitchen, the stove

was [caked] with food, the floors were dirty with trash throughout the house, there

were chips, coke cans, and food on the floors in the hallway and bedrooms.”

Mother was also uncooperative and did not participate appropriately in the

children’s care.

      Thus, in February 2009, DFPS sought to be named the temporary managing

conservator for A.K.L. and S.A.A.P., and both children were placed in a foster

home. That case concluded in 2010 when the trial court issued a decree (the “2010

decree”) finding that appointment of either parent as managing conservator of the

children would not be in the children’s best interest and appointing DFPS as sole


                                            4
managing conservator of the children. The 2010 decree provided for Mother’s

visitation with S.A.A.P., but it ordered that she have no visitation with A.K.L. until

both A.K.L.’s and Mother’s therapists agreed that such visits would be in A.K.L.’s

best interest. The trial court also ordered that Mother and Father undergo

psychiatric evaluations, continue to engage in therapy and provide therapeutic

notes and summaries to DFPS, and continue to cooperate with DFPS. DFPS

continued to work with the parents to obtain stability in the home so that Mother

and Father could provide sufficient care for the children.

      Both children remained in their foster home and continued to receive

services. Both were diagnosed with mental health disorders and learning or

intellectual disabilities. S.A.A.P.’s medical and mental health records demonstrated

that in early 2014, he began experiencing increased behavioral problems. His foster

parents reported that he regressed after beginning court-ordered visitation with his

biological parents. S.A.A.P. was moved to a residential treatment facility, and the

records demonstrated that his visitation with Mother and Father was suspended due

to his negative reaction to the visits and the therapist’s recommendation. The

records also stated that Mother and Father were not involved in his treatment as of

January 2014. The child advocate likewise reported that Mother and Father failed

to make adequate progress in making their home safe for their children, that

Mother and Father had failed to demonstrate that they understood their children’s


                                          5
special needs, that Mother and Father continued to lack adequate parenting skills,

and that Mother and Father were not participating appropriately in either child’s

care.

        In October 2014, DFPS moved to modify the conservatorship of the children

and sought termination of Mother and Father’s parental rights. DFPS again placed

Mother and Father on family service plans, and, following a status hearing, the trial

court ordered that Mother and Father complete their new family service plans.

        Mother’s service plan identified changes that were needed to reduce the risk

to the children, including the need for Mother to “demonstrate an understanding of

and ability to provide for the special needs of the child[ren],” to address her own

medical and mental health needs, and to “learn to control angry feelings and

actions to prevent harm to others.” The service plan set out requirements for

contacting the Mental Health and Mental Retardation Authority of Harris County

(“MHMRA”) to inquire about services for which she would qualify and to follow

any recommendations, participating in family and couple’s therapy, and

completing a “Trust Based Relational Intervention class at the DePelchin

Children’s Center” by being “successfully discharged from the class” and

providing a certificate of completion to DFPS. Mother was also required to

maintain a clean and hazard-free home, and the service plan specifically listed

things such as removing clutter and nonfunctioning items, removing any buckets


                                          6
filled with water and dead rodents, and removing “open electric machines that the

children” can access. The plan required that Mother provide City of Houston

inspectors access to the home and that the home pass inspection by October 31,

2014. DFPS believed that Mother and Father made inadequate progress and moved

forward with terminating the parents’ rights to A.K.L. and S.A.A.P.

      At the commencement of the trial in May 2016, Father voluntarily

relinquished his rights to the children. DFPS introduced evidence including the

2010 decree that it was seeking to modify, the original removal affidavit and other

records, and the court-ordered service plans for both parents.2 DFPS also presented

affidavits, medical records and therapy notes, and other documents associated with

its work with A.K.L., S.A.A.P., Mother, and Father.

      Ashley Prince, the caseworker assigned to the children, testified at the trial.

She explained the general history of the case and testified that family service plans

had been developed prior to the 2010 decree and again after DFPS sought to

modify that decree in 2014. Mother did not complete the services required by

either plan even though DFPS “tried to work with mom and dad for an extended

period of time.” Specifically, Mother failed to complete the trust-based

2
      DPFS also introduced the criminal record of the man who was involved with the
      sexual abuse of A.K.L. in July 2008 that was recorded by a neighbor. The man had
      admitted that he was the person recorded on the videotape (but he claimed he was
      only trying to keep A.K.L. from hurting a cat that had crawled under a nearby
      shed), and he was placed on deferred adjudication for the charge of indecent
      exposure.
                                          7
intervention therapy at DePelchin because the provider discharged her “due to

[Mother] not being able to demonstrate what she was learning.” Prince testified

that Mother also failed to complete family or couple’s therapy, she failed to follow

up with her services with MHMRA, and she failed to demonstrate that the family

home passed inspection with the City of Houston.

      Prince also reviewed photographs of the family home and testified that the

inside and outside of the home were in “disarray,” which created an unsafe

environment, especially for S.A.A.P. because of his extreme special needs. Prince

testified that the photographs demonstrated that Mother had not made progress

“towards getting [her life] in order.” She identified an unsafe portable heater,

plumbing problems, and incomplete or inadequate construction projects.

      Prince stated that A.K.L. and S.A.A.P. were fifteen and eight, respectively,

at the time of trial. A.K.L. was placed in a foster home, and S.A.A.P. was placed in

the Ablaze Achievement Center. Both children exhibited “severe” special needs:

A.K.L. had been diagnosed with an intellectual disability, schizophrenia, and post-

traumatic stress disorder, and S.A.A.P. had been diagnosed with bipolar disorder

with mixed psychoacoustic features and social communication disorder. Prince

also stated that S.A.A.P. had suffered from neglect. She testified that both

children’s placements were meeting all of the children’s physical and emotional

needs. Prince testified that A.K.L. had responded well to treatment and had made a


                                         8
lot of progress, but both children could suffer setbacks if not provided the proper

care. She stated that S.A.A.P. in particular required a very structured environment,

and she agreed that “there’s been no . . . evidence that the parents have an

understanding of even what that structure would look like much less their ability to

implement it.”

      Prince testified that A.K.L. had told her and the therapist that she did not

want to go home. A.K.L. “still seemed to be suffering from problems from [the

sexual indecency] that was perpetrated on her,” as demonstrated by the fact that “if

you bring up either parent[], [A.K.L.] becomes very aggressive.” Prince testified

that although A.K.L. “did okay” during face-to-face visits with Mother, prior to

those visits occurring A.K.L. was “afraid” and “paranoid” that her parents would

take her away and harm her. S.A.A.P.’s visits with Mother were also “okay.”

Prince stated that Mother had last visited S.A.A.P. in October 2015, more than six

months prior to the May 2016 trial, and that “it’s been over a year” since Mother

last visited A.K.L. Prince testified that she had called Mother regarding scheduling

visits but was unsuccessful. She stated that Mother had not sent in any requests to

visit the children.

      Prince testified that termination of Mother’s parental rights was in the

children’s best interest. She stated that terminating Mother’s parental rights would

allow DFPS a better opportunity to have the children adopted because it would


                                         9
increase the number of potential placements. She further stated that A.K.L. was in

an adoptive foster placement, but DFPS did not have a prospective placement for

S.A.A.P. at the time of trial.

      The child advocate, Cynthia Diller, testified that she became involved with

this case in January 2014. She made frequent visits to the home in 2014 and “also

attempted to visit in 2015[,] but the parents did not allow [her] admittance to the

home.” Diller took the photographs of the family home that were admitted into

evidence at trial. She testified that the photographs showed “that there was

basically no progress on the things that we had pointed out were safety issues.

There had been a number of do-it-yourself construction projects that would require

permitting by the City of Houston and an inspection by the City of Houston.”

These projects included structural changes and the addition of new construction

that was not compliant with deed restrictions. These changes also created “a

particular concern [that S.A.A.P.] could injure himself or there were safety

hazards” involved with changing natural gas lines and electrical wiring. Diller

stated that the home could not provide the structure and stability that both children,

but particularly S.A.A.P., needed to thrive and “get better.”

      Diller also testified that “[a]t this point I do not believe that [Mother] has

demonstrated that she is able to make the decisions and has the parenting skills to

parent either child,” and she believed that termination of Mother’s rights would


                                         10
provide both children the opportunity to be placed in adoptive homes. She

acknowledged that DFPS currently did not have an adoptive placement for

S.A.A.P., but she stated that this was because “we have not been able to broadcast

[S.A.A.P.] for adoption because his parental rights had not been terminated.” She

admitted that the siblings would potentially be “separated geographically,” but she

also believed that it was possible for the siblings to have continued contact with

each other.

      Diller testified that she had met with both children on numerous occasions.

Diller testified that A.K.L. had told her that she did not want to see her parents any

more. Diller stated that S.A.A.P. “vacillates” in that he sometimes expressed a

desire to go to a foster home and sometimes said “he wants to go home with those

other parents,” his description for Mother and Father, whom he calls by their first

names. Dillard also stated that she did not believe that S.A.A.P. was mature

enough to form a meaningful understanding of this case.

      Dr. Faline Christensen, a therapist with LDS Family Services, began seeing

Mother and Father in 2012. She stated that had seen Mother approximately eighty

times, and her last session with the family was in September 2015. She testified

that Mother “loves [her children] very much and feels a bond with them.” Dr.

Christensen testified that she was also asked by the trial court to see the family

together, so she had met with the children separately and as a family unit for a


                                         11
period of time in 2013, although her last appointment A.K.L. was in late 2013 or

early 2014, and her last appointment with S.A.A.P. was in December 2014. She

believed that the interactions between Mother and the children were appropriate

and there was affection from both A.K.L. and Mother. S.A.A.P. in particular

enjoyed seeing Mother and had a close bond with her. Dr. Christensen testified that

she also observed A.K.L. exhibit paranoia and “fears about people,” but she did not

believe that A.K.L.’s paranoia was directed at Mother.

      Dr. Christensen believed that termination of Mother’s rights was not in

S.A.A.P.’s best interest and that he should be able to have some contact with

Mother. She also acknowledged that both children needed “substantial structure”

and that there had been some problems in the home that needed to be addressed,

although she also thought that the parents had made some efforts to improve the

home environment. Dr. Christenson also acknowledged that Mother had

demonstrated problems with responding appropriately to the children’s needs and

that her “own fear response impedes progress.”

      Father testified that he believed his children’s current placements were safe.

He also stated that he did not think Mother’s parental rights should be terminated.

However, Father testified that he and Mother still lived together and that he had

relinquished his parental rights. When asked whether Mother had demonstrated

some mental health issues, he testified that he “wouldn’t call it mental issues.” He


                                        12
believed that Mother was lazy. He also acknowledged that the house would

become messy. Father stated that he and Mother had been working with DFPS to

complete their family service plans since 2010 and that it had been a hard process.

He agreed that he had difficulty working with Mother, and that without help from

another adult, Mother could not manage to provide for the children’s needs.

      Mother also testified that she went to family and couple’s therapy and that

she gave copies of the certificates to the caseworker. She acknowledged that the

house never passed inspection, stating that was “because it’s a very small home.”

When asked why she had not visited her children in over six months, Mother

replied:

      Because I had no way to get up there. I do not have a driver’s license.
      I am handicapped. I am developed mentally, just like my son and they
      want to put all those labels on him and I knew he had these problems
      when he was born. I was aware of them. I was aware of [A.K.L.’s]
      too. I am also aware that develop mentally challenged people can pass
      their tests.

Mother said that she tried to call the caseworker and left a voicemail, but the

caseworker did not return her call. Mother further testified that she loved her

children and wanted to continue being their mother. Mother also testified that she

had been looking for a job, but did not have one at the time of trial. She

acknowledged that she did not have another adult to help her care for the children

during the day while her husband worked.



                                        13
       The trial court terminated Mother’s parental rights pursuant to Family Code

subsections 161.001(b)(1)(N) and (O) and found that termination was in A.K.L.’s

and S.A.A.P.’s best interests. The trial court named DFPS as the children’s

managing conservator. Mother appealed.

                           Sufficiency of the Evidence

       In three issues, Mother challenges the sufficiency of the evidence supporting

the trial court’s determinations that termination of her parental rights was proper

under Family Code subsections 161.001(b)(1)(N) and (O) and that, pursuant to

section 161.001(b)(2), termination of her parental rights was in the children’s best

interest.

A.     Standard of Review

       In a case to terminate parental rights brought by DFPS under section

161.001, DFPS must establish, by clear and convincing evidence, (1) that the

parent committed one or more of the enumerated acts or omissions justifying

termination and (2) that termination is in the best interest of the child. TEX. FAM.

CODE ANN. § 161.001(b) (Vernon Supp. 2016); In re C.H., 89 S.W.3d 17, 23 (Tex.

2002). “Clear and convincing evidence” is “the measure or degree of proof that

will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007

(Vernon 2014); In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009).


                                         14
      In conducting a legal-sufficiency review in a parental-rights-termination

case brought by DFPS under section 161.001, we must look at the entire record to

determine whether the evidence, viewed in the light most favorable to the finding,

is such that a reasonable factfinder could have formed a firm belief or conviction

about the truth of the matter on which DFPS bore the burden of proof. See In re

J.O.A., 283 S.W.3d at 344 (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)).

We “must assume that the factfinder resolved disputed facts in favor of its finding

if a reasonable factfinder could do so,” and we “should disregard all evidence that

a reasonable factfinder could have disbelieved or found to have been incredible.”

Id.; Jordan v. Dossey, 325 S.W.3d 700, 713 (Tex. App.—Houston [1st Dist.] 2010,

pet. denied).

      In conducting a factual-sufficiency review, we view the disputed or

conflicting evidence. See In re J.O.A., 283 S.W.3d at 345. We should consider

whether the disputed evidence is such that a reasonable factfinder could not have

resolved that disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d at

266. The evidence is factually insufficient only if, “in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of

the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction” regarding the finding under review. In re J.O.A., 283
S.W.3d at 345 (quoting In re J.F.C., 96 S.W.3d at 266).


                                          15
      DFPS must establish both elements—that the parent committed one of the

acts or omissions enumerated in section 161.001(b)(1) and that termination of

parental rights is in the best interest of the child. See TEX. FAM. CODE ANN.

§ 161.001(b); In re C.H., 89 S.W.3d at 23. Termination may not be solely based on

the best interest of the child as determined by the trier of fact. Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). However, “[o]nly one predicate

finding under section [161.001(b)(1)] is necessary to support a judgment of

termination when there is also a finding that termination is in the child’s best

interest.” In re A.V., 113 S.W.3d 355, 362 (Tex. 2003).

B.    Findings Pursuant to Section 161.001(b)(1)(N)

      In her first issue, Mother argues that the trial court’s finding that she

constructively abandoned A.K.L. and S.A.A.P. pursuant to Family Code section

161.001(b)(1)(N) was not supported by legally and factually sufficient evidence.

      To prove that Mother constructively abandoned the children, DFPS was

required to establish by clear and convincing evidence that the children had been in

DFPS custody for at least six months and: (1) DFPS made reasonable efforts to

return the children to Mother; (2) Mother has not regularly visited or maintained

significant contact with the children; and (3) Mother has demonstrated an inability

to provide the children with a safe environment. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(N); In re A.L.H., 468 S.W.3d 738, 744 (Tex. App.—Houston [14th


                                         16
Dist.] 2015, no pet). “The first element focuses on [DFPS’s] conduct; the second

and third elements focus on the parent’s conduct.” In re A.L.H., 468 S.W.3d at 744.

The evidence must be sufficient to support each element set out in subsection N,

and DFPS bears the burden of proof. See id. (citing In re D.T., 34 S.W.3d 625, 633

(Tex. App.—Fort Worth 2000, pet. denied), and In re A.S., 261 S.W.3d 76, 90

(Tex. App.—Houston [14th Dist.] 2008, pet. denied)).

      Here, the children had been in DFPS custody for well over six months: the

record indicates that the trial court’s 2010 decree awarded DFPS managing

conservatorship of both children several years before DFPS sought to modify the

2010 decree and terminate Mother’s parental rights in 2014. DFPS also made

reasonable efforts to return the children to Mother, spending several years

providing services to the family and creating two family service plans with a goal

of reunifying Mother with A.K.L. and S.A.A.P. See id. (“Generally,

implementation of a family service plan by [DFPS] is considered a reasonable

effort to return a child to the parent.”); In re K.G., 350 S.W.3d 338, 354 (Tex.

App.—Fort Worth 2011, pet. denied) (holding that evidence was legally and

factually sufficient to establish that DFPS made reasonable effort to return child

when caseworker testified that she had tried to facilitate reunification by providing

services to mother, encouraging mother to seek help for her mental health

problems, and making efforts to ensure that mother and child had good visits).


                                         17
      DFPS also presented evidence that Mother had failed to visit or maintain

significant contact with the children. S.A.A.P.’s mental health records, admitted

into evidence at trial, indicated that as of early 2014, Mother was no longer

involved in S.A.A.P.’s care. DFPS records also indicated that Mother would not

participate in addressing A.K.L.’s behavioral and mental-health problems.

      Prince testified that Mother had last visited S.A.A.P. in October 2015, more

than six months prior to the trial, and that “it’s been over a year” since Mother last

visited A.K.L. Prince testified that she had called Mother regarding scheduling

visits but was unsuccessful in setting up any visitations and that Mother had not

sent in any requests to visit the children. Mother herself acknowledged that she had

not visited either child in more than six months because she did not have

transportation   and    was     handicapped.    See    TEX.    FAM.    CODE     ANN.

§ 161.001(b)(1)(N)(ii); In re J.J.O., 131 S.W.3d 618, 628–29 (Tex. App.––Fort

Worth 2004, no pet.) (holding evidence was legally and factually sufficient to

support finding that mother had not regularly visited or maintained significant

contact with child when mother made only twelve visits during a nine-month

period, was late to visits, and sometimes failed to interact with child); In re H.R.,

87 S.W.3d 691, 699 (Tex. App.––San Antonio 2002, no pet.) (holding evidence

was legally and factually sufficient to support constructive abandonment where

evidence reflected only intermittent visits).


                                          18
      Finally, DFPS presented evidence that Mother had demonstrated an inability

to provide the children with a safe environment. See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(N)(iii). The failure to complete a family service plan demonstrates

an inability to provide a child with a safe environment. See In re A.D., 203 S.W.3d
407, 411–12 (Tex. App.––El Paso 2006, no pet.). The children were removed from

Mother’s care because DFPS determined that she could not provide them with a

safe environment after it discovered that A.K.L. had been the victim of a sexual

assault while she was in Mother’s presence. DFPS determined that Mother also

neglected S.A.A.P., who was a toddler at the time, leaving him strapped in his high

chair even when he was not being fed or leaving him unattended with dangers,

such as a filled bathtub, within reach.

      The record demonstrated that despite her knowledge of the terms and

requirements of the court-ordered service plan, Mother failed to meet the

requirements of that plan. Prince and Diller both testified that Mother had not

made significant progress in making her home safe, and Mother herself

acknowledged that her home had not passed inspection by the City of Houston, in

spite of that being a requirement in her family service plan. Prince and Diller also

addressed photographs demonstrating dangerous conditions that existed in the

home, including an unsafe portable heater and plumbing problems. Prince and

Diller also stated that Mother had failed to adequately address her own mental


                                          19
health issues and that Mother did not have the necessary parenting skills to provide

the care that her special-needs children required. See In re P.R.W., 493 S.W.3d
738, 743–44 (Tex. App.—Corpus Christi 2016, no pet.) (holding, in context of

determining whether parent created endangering environment, that “[w]hile mental

illness alone is not grounds for termination, failure of a parent to take prescribed

medication is relevant to endangerment”). Prince specifically stated that Mother

failed to follow the recommendations made by MHMRA and that she failed to

complete the trust-based intervention class at DePelchin, both of which were

conditions of her service plan.

      Thus, examining all of the evidence in the light most favorable to the trial

court’s finding, we conclude that the evidence was legally sufficient for the trial

court to have formed a firm belief or conviction that Mother constructively

abandoned A.K.L. and S.A.A.P. See In re J.O.A., 283 S.W.3d at 344.

      Mother argues on appeal that DFPS’s evidence that she was unable to

provide a safe environment was legally and factually insufficient. She argues that

the “[t]he testimony provided during the trial was very subjective and inaccurate,”

that the attacks on Mother’s cleanliness were subjective, and that Prince’s

testimony about the problems with Mother’s home reflected issues that “are typical

in a household.” However, the record demonstrated more than mere untidiness,

clutter, or general disorder. The testimony of Prince and Diller, and the other


                                        20
information from DFPS’s case file admitted into evidence at trial, indicated that the

home contained hazards that made it unsafe and other issues that resulted in DFPS

listing specific requirements in Mother’s family service plan such as removing

clutter and nonfunctioning items, removing any buckets filled with water and dead

rodents, removing “open electric machines that the children” can access, and

passing inspection with the City of Houston. Prince’s testimony and DFPS records

identified specific problems such as “laundry piled almost waist high, dirty

dishes . . . piled in the kitchen, [a] stove [caked] with food, . . . floors [that] were

dirty with trash throughout the house, [and] chips, coke cans, and food on the

floors in the hallway and bedrooms.” The trial court, acting as the factfinder in this

case, was entitled to credit this specific evidence in concluding that the condition

of the home was hazardous, and not merely messy in a way that is “typical in a

household.” See In re J.O.A., 283 S.W.3d at 344–45; In re J.F.C., 96 S.W.3d at

266.

       Furthermore, a child’s “environment” includes more than just the physical

condition of his or her home. Rather, a child’s “‘[e]nvironment’ refers to the

acceptability of the child’s living conditions, as well as a parent’s conduct in the

home.” In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied) (holding that factors such as “[i]nappropriate, abusive, or unlawful

conduct by a parent or other persons who live in the child’s home can create an


                                          21
environment that endangers the physical and emotional well-being of a child”). As

discussed above, DFPS presented evidence that Mother had neglected her

children’s medical and mental health needs, that she had not made adequate

progress in understanding what those needs were, and had not participated

appropriately in the children’s care during the time DFPS was involved with the

family. Father testified at trial that he did not believe Mother could provide

adequate care for the children without the help of another adult, and nothing in the

record demonstrated that Mother was willing or able to procure that kind of help.

See In re P.R.W., 493 S.W.3d at 743–44 (considering mother’s failure to take

medication for her mental health condition and her failure to provide adequate

health care for her child in determining evidence was sufficient that mother created

endangering environment for child); In re D.S.A., 113 S.W.3d 567, 573 (Tex.

App.—Amarillo 2003, no pet.) (holding evidence was sufficient to demonstrate

parent was unable or failed to provide safe environment because of vague and

unstable employment history, lack of permanent residence, failure to obtain proper

medical assistance for children, recurrent alcohol abuse, and failure to abide by

conditions of parole).

      Accordingly, considering the entire record, we conclude that any disputed

evidence was not so significant as to prevent the trial court from forming a firm

belief or conviction that Mother constructively abandoned A.K.L. and S.A.A.P.


                                        22
See In re J.O.A., 283 S.W.3d at 345. The evidence was legally and factually

sufficient to support the trial court’s finding pursuant to Family Code section

161.001(b)(1)(N). See id.

      Because we conclude that the evidence is legally and factually sufficient to

support the trial court’s finding pursuant to Family Code section 161.001(b)(1)(N),

we need not address Mother’s second issue challenging the other basis for

termination of her parental rights under section 161.001(b)(1)(O). See In re A.V.,
113 S.W.3d at 362 (“Only one predicate finding under section [161.001(b)(1)] is

necessary to support a judgment of termination when there is also a finding that

termination is in the child’s best interest.”).

      We overrule Mother’s first and second issues.

C.    Findings on Children’s Best Interest

      In her third issue, Mother argues that the evidence was legally and factually

insufficient to support the trial court’s finding that termination of her parental

rights was in A.K.L.’s and S.A.A.P.’s best interest.

      There is a strong presumption that the best interest of the child will be

served by preserving the parent-child relationship. See In re R.R., 209 S.W.3d 112,

116 (Tex. 2006) (per curiam). Prompt and permanent placement of the child in a

safe environment is also presumed to be in the child’s best interest. TEX. FAM.

CODE ANN. § 263.307(a) (Vernon Supp. 2016). The Family Code and the Texas


                                            23
Supreme Court have both set out numerous factors to be considered in determining

a child’s best interest, including, among others: the child’s age and physical and

mental vulnerabilities; the desires of the child; the frequency and nature of out-of-

home placement; the magnitude, frequency and circumstances of harm to the child,

including current and future danger to the child; the willingness and ability of the

child’s family to effect positive environmental and personal changes within a

reasonable period of time; the child’s family’s demonstration of adequate parenting

skills, including providing the child and other children under the family’s care with

minimally adequate health and nutritional care, guidance and supervision, and a

safe physical home environment; the stability of the home or proposed placement;

and the parent’s acts or omissions indicating an improper parent-child relationship

and any excuses for the acts or omissions. See id. § 263.307(b); In re R.R., 209
S.W.3d at 116; Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

      This is not an exhaustive list, and a court need not have evidence on every

element listed in order to make a valid finding as to the child’s best interest. See In

re C.H., 89 S.W.3d at 27. The evidence supporting the statutory grounds for

termination may also be used to support a finding that the best interest of the child

warrants termination of the parent-child relationship. Id. at 28; In re N.R.T., 338
S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). Furthermore, the best

interest analysis may consider circumstantial evidence, subjective factors, and the


                                          24
totality of the evidence as well as the direct evidence. See In re N.R.T., 338 S.W.3d

at 677. The best-interest analysis evaluates the best interest of the child, not the

parent. Id.

      Regarding A.K.L. and S.A.A.P.’s ages and physical and mental

vulnerabilities, DFPS presented evidence that the children, who were fifteen and

eight, respectively, both had severe special needs that required a very structured

environment and access to regular mental health care and other services. S.A.A.P.

in particular required a very structured environment, and Prince and Diller both

agreed that Mother was incapable of understanding or providing for the children’s

needs. DFPS’s case file, admitted into evidence at trial, demonstrated that, from

the time DFPS first removed the children from Mother’s care in 2009 until the trial

in 2016, Mother made insufficient progress in understanding the needs of her

children or in building the skills she needed to provide for those needs. Thus, this

factor weighs in favor of the trial court’s best-interest findings for both children.

      Furthermore, A.K.L. told numerous people, including both Prince and Diller,

that she did not desire to be reunited with Mother. Diller stated that S.A.A.P.

“vacillates” in that he sometimes expressed a desire to go to a foster home and

sometimes said “he wants to go home with those other parents,” meaning Mother

and Father. However, Dillard also stated that she did not believe that S.A.A.P. was

mature enough to form a meaningful understanding of this case. Because a child’s


                                           25
desires are relevant only to the extent that he possesses sufficient maturity to

express an opinion regarding reunification, we do not find S.A.A.P.’s expressed

desires here to be compelling evidence. See In re M.H., 319 S.W.3d 137, 150 (Tex.

App.—Waco 2010, no pet.). DFPS records introduced at trial also demonstrated

that his therapist had suggested that visitation with Mother be limited because of

the negative impact it had on S.A.A.P. See In re D.W., 445 S.W.3d 913, 926 (Tex.

App.––Dallas 2014, pet. denied) (holding that child’s love for parent and

enjoyment of visits is “only marginally relevant” to best-interest determination).

Thus, the desires of the children weigh in favor of the trial court’s best-interest

finding.

      Regarding the frequency and nature of out-of-home placement, the evidence

at trial established that S.A.A.P. had spent the majority of his life under the

managing conservatorship of DFPS and had spent relatively little time with

Mother. A.K.L. had likewise spent only a little more than half of her life under

Mother’s care. Mother had an extensive history with DFPS, including multiple

referrals before the children were removed in 2009. And, in our analysis of the trial

court’s finding pursuant to section 161.001(b)(1)(N), we have already determined

that Mother failed to visit or otherwise maintain significant contact with her

children. Evidence that a parent has failed to maintain any significant contact with

the child supports a trial court’s determination that termination is in the child’s best


                                          26
interest. See H.N. v. Dep’t of Family & Protective Servs., 397 S.W.3d 802, 814

(Tex. App.––El Paso 2013, no pet.).

       Evidence regarding the magnitude, frequency, and circumstances of harm to

the children, including current and future danger to them, likewise weighs in favor

of the trial court’s best-interest finding. The children were removed from Mother’s

care because DFPS determined that she could not provide them with a safe

environment after it discovered that A.K.L. had been the victim of a sexual assault

while she was in Mother’s presence. DFPS determined that Mother also neglected

both children and that her “mental illness and refusal to get professional mental

assistance for herself as well as her daughter, increases risk” to the children. See In

re J.D., 436 S.W.3d 105, 118 (Tex. App.––Houston [14th Dist.] 2014, no pet.)

(fact finder may infer that past conduct endangering child’s well-being may recur

if child is returned to parent).

       Furthermore, the evidence demonstrated Mother’s unwillingness or inability

to effect positive environmental and personal changes within a reasonable period

of time. Mother failed to demonstrate adequate parenting skills, in that she failed to

provide either A.K.L. or S.A.A.P. with minimally adequate mental health care, she

allowed A.K.L. to be assaulted in her presence, and she neglected S.A.A.P.,

leaving him either confined inappropriately or unsupervised in unsafe conditions.

Mother failed to provide a safe physical home environment, failed to rectify


                                          27
dangerous conditions on the property, such as an exposed electrical heater, and

failed to obtain the required inspection from the City of Houston, in spite of the

requirements in her family service plan. It was appropriate for the court to consider

that Mother did not comply with the court-ordered service plan for reunification

with the children in evaluating their best interests. See In re E.C.R., 402 S.W.3d
239, 249 (Tex. 2013) (stating that failure to comply with court-ordered services

can support best-interest finding); In re E.A.F., 424 S.W.3d 742, 752 (Tex. App.––

Houston [14th Dist.] 2014, pet. denied) (considering failure to participate in

services required for reunification in reviewing best-interest determination).

      The evidence at trial also demonstrated instability in Mother’s home.

“Stability is important in a child’s emotional and physical development.” See In re

T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no pet.).

Prince and Diller both testified that stability was important for A.K.L. and for

S.A.A.P., in particular, because of their special needs.

      DFPS sought termination of Mother’s parental rights so that the children

could be placed in more permanent, stable placements. Prince testified that the

children’s current placements—A.K.L.’s in a potentially adoptive foster home and

S.A.A.P.’s in Ablaze Achievement Center—were meeting all of the children’s

needs. Both children showed improvement in the current placements, where they

could receive appropriate care and education, and S.A.A.P. in particular was in


                                          28
danger of regressing if his caregivers failed to maintain the stability and care that

he needed.

      Examining all of the evidence in the light most favorable to the trial court’s

finding, we conclude that the evidence was legally sufficient for the trial court to

have formed a firm belief or conviction that termination of Mother’s parental rights

to both A.K.L. and S.A.A.P. was in the children’s best interest. See In re J.O.A.,
283 S.W.3d at 344

      Mother argues on appeal that DFPS failed to prove termination was in the

children’s best interest because it “does not have a direction for S.A.A.P. because

they have no adoptive placement for him,” stating that DFPS “wants the siblings

‘geographically separated’ if [Mother’s] rights [are] removed.”3 However, the

evidence at trial demonstrated that DFPS sought to terminate Mother’s rights

because it believed that such termination would allow it to broaden its search for


3
      In a single phrase, Mother also argues that DFPS “failed to prove that there was a
      material and substantial change to the previous order,” referring, apparently, to the
      trial court’s 2010 decree. It does not appear that Mother presented this argument to
      the trial court. See TEX. R. APP. P. 33.1 (setting out general error preservation
      requirements). Nor has she adequately briefed this issue, because she includes no
      record citations, citations to authority, or other legal argument regarding this point.
      See TEX. R. APP. P. 38.1 (setting out briefing requirements for appellants’ briefs).
      However, we also observe that DFPS presented evidence that, following the
      issuance of the 2010 decree and beginning in early 2014, S.A.A.P. in particular
      experienced an escalation of problematic behavior, the parents became withdrawn
      from care for the children and ceased visiting with them, the parents demonstrated
      a lack of cooperation with DFPS’s efforts to work with the family, and DFPS
      perceived a need to broaden its search for permanent placements for both children,
      which could only be done by seeking modification of the 2010 decree.
                                            29
adoptive placements. In particular, Diller testified that she believed termination of

Mother’s rights would provide both children, including S.A.A.P., the opportunity

to be placed in adoptive homes. She acknowledged that DFPS currently did not

have an adoptive placement for S.A.A.P., but she stated that this was because “we

have not been able to broadcast [S.A.A.P.] for adoption because his parental rights

had not been terminated.” Separating the siblings was not, as Mother argues,

DFPS’s goal; rather, Diller testified that although the siblings could potentially be

“separated geographically,” she also believed that it was possible for the siblings to

have continued contact with each other.

      Furthermore, even if the trial court later determines that the children’s

current placement is unsuitable, this consideration does not outweigh the testimony

and other evidence indicating that placement in a stable, permanent home is in the

children’s best interest and that Mother cannot supply such a home. See In re C.H.,
89 S.W.3d at 28 (holding that relevant inquiry is whether factfinder could

reasonably form firm belief or conviction that termination of parental rights was in

child’s best interest “even if the agency is unable to identify with precision the

child’s future home environment”).

      Viewing all of the evidence, we conclude that any disputed evidence was not

so significant that the trial court could not reasonably have formed a firm belief or

conviction that termination of Mother’s parental rights was in the children’s best


                                          30
interests. See In re J.O.A., 283 S.W.3d at 345. Thus, we conclude that the evidence

was both legally and factually sufficient to support the trial court’s finding that

termination was in the children’s best interest. See id. at 344–45.

      We overrule Mother’s third issue.

                                     Conclusion

      We affirm the judgment of the trial court.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Higley, and Lloyd.




                                          31